Citation Nr: 9903510	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  97-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In December 1996, the veteran raised a claim of clear and 
unmistakable error with an October 1, 1993 rating decision 
(he evidently referred to the rating action of September 28, 
1993).  The RO denied this claim and provided the veteran 
with a statement of the case and information regarding the 
appellate process in February 1997, however, the veteran has 
not submitted a substantive appeal as to this issue.  
Further, under the provisions of 38 C.F.R. § 3.105(a) (1998), 
only previous determinations that are final and binding, 
including decisions of service connection, will be accepted 
as correct unless the evidence establishes clear and 
unmistakable error.  While the RO also considered whether the 
December 1996 rating action was erroneous, that decision is 
currently on appeal and not yet final.  Therefore, the Board 
will confine its decision to the issue as set forth on the 
decision title page.


FINDINGS OF FACT

1. An unappealed rating decision dated May 1946 denied 
service connection for back disorder.  Unappealed rating 
decisions in April 1962 and September 1993 held that new 
and material evidence had not been presented to reopen the 
claim for service connection for a back disorder.

2. The evidence added to the record since the September 28, 
1993 rating decision is either cumulative or redundant or 
does not bear directly and substantially upon the specific 
matter under consideration and is so insignificant as to 
not warrant reconsideration of the merits of the claim on 
appeal.


CONCLUSION OF LAW

Evidence received since the September 28, 1993 rating 
decision is not new and material; the September 1993 
unappealed rating decision that denied service connection for 
a back disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, in a decision dated in May 1946, denied the veteran's 
claim for service connection for residuals of a back injury.  
The RO found at that time that there was no evidence of a 
back injury in the service medical records and a back injury 
was not shown on current examination.  The veteran did not 
appeal and the RO's decision was final based on the evidence 
then of record.

The evidence of record at the time of the May 1946 RO 
decision included the veteran's service medical records.  
When examined for induction into service in October 1942, 
there was no finding of musculoskeletal abnormality and the 
veteran was found qualified for active service.  Clinical 
records dated in February 1944 indicate that the veteran was 
seen for injuries sustained in a motor vehicle accident.  He 
had a moderate contusion of the left lateral chest and a 
possible fracture of the 4th left rib.  Subsequent medical 
records are negative for complaints or treatment referable to 
a back disorder.  When examined for discharge in December 
1945, the veteran gave a history of back injury in 1943, but 
no objective findings of the back were found on examination.

In making its determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all of the evidence submitted since 
the rating decision in September 1993 that was the final 
adjudication that disallowed the veteran's claim.

However, prior to the September 1993 RO decision, the RO, in 
a decision dated in April 1962, declined to find that new and 
material evidence had been submitted to reopen the veteran's 
claim of entitlement to service connection for a back 
disorder. The RO found at the time that the additional 
evidence did not show that any current back disorder was 
related to service.  Evidence added to the record and 
considered by the RO at the time of its April 1962 decision 
included VA medical records, a private medical statement and 
lay witness statements.  

In a March 1961 statement, Alan S. Horwitz, M.D., said he 
treated the veteran in September 1950 for paravertebral 
strain in the thoracic region, predominantly on the right 
side.  In February 1951, the doctor saw the veteran for 
complaint of a left lumbosacral strain of four days duration 
and treated him for low back strain in February and October 
1957.  The doctor said that in each case the veteran did not 
return for further treatment and it was assumed he made an 
uneventful recovery each time.  Further, Dr. Horwitz said 
that, according to his records and to the best of his 
recollection, no history was elicited of previous low back 
injury.  

VA hospitalized the veteran from April to May 1961 and 
diagnosed hematemesis of undetermined cause.  There were no 
findings referable to a back disorder.  

Written statements from the veteran's wife, colleagues and 
friends, dated in 1961, were to the effect that he reported 
injuring his back in service and, after discharge, complained 
of back pain associated with a motor vehicle accident in 
service.

In two rating decisions, both dated in September 1993, the RO 
declined to find that new and material evidence had been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  In each decision, 
the RO determined that the additional evidence did not show 
than any current back disorder was related to service.  
Evidence added to the record at the time of a September 16, 
1993 rating decision included private and VA medical records 
dated from 1965 to 1980.

In March 1965, the veteran complained of lumbar strain while 
working that aggravated an old back injury.  He said he had 
an old service injury and periodically experienced back 
difficulty. A private hospital record indicates that the 
veteran was seen in March 1966 with complaints of left back 
and flank pain and frequency of urination.  He gave a history 
of back injuries from two accidents.  An April 1966 Air Force 
hospital record indicates that the veteran was hospitalized 
and treated for low lumbar strain and cystitis with 
pyelonephritis.  In May 1966, his back was described as 
improved and he was returned to duty.  

Private hospital records dated from March 1970 to April 1980 
are not referable to complaints or treatment of a back 
disorder. 

One page of a November 1980 report of medical history 
indicates that the veteran described sustaining a back injury 
in service.  In an October 1982 medical record, he also 
reported a back injury in service.

The RO, in a decision dated September 28, 1993, again 
declined to find new and material evidence to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  The relevant evidence associated with the 
claims file at the time of this RO rating action included 
private hospital reports dated in 1966, 1969, 1972 and 1973.  
They reflect that, while the veteran complained of 
lumbosacral strain, an April 1972 x-ray report showed only 
minor developmental abnormalities in the lower lumbar area.

The September 28, 1993 RO decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As 
previously noted, in making this determination, the Board 
must look at all of the evidence submitted since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  This means 
that the Board must look at all the evidence submitted since 
the September 28, 1993 rating decision that was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F. 3d 1356 (Fed.Cir.1998).  Evidence that 
is solely cumulative or repetitious in character will not 
serve as a basis for reconsideration of a previous decision.  
38 C.F.R. § 3.156.

An application to reopen the veteran's claim was received in 
December 1996.  The relevant evidence associated with the 
claims file subsequent to the September 28. 1993 rating 
action includes VA and private duplicate medical records and 
written statements.

Added to the record was an April 1980 private x-ray report 
indicating that the veteran had complained of acute low back 
pain  and underwent a lumbar puncture.  The veteran's spinal 
fluid was withdrawn and he was noted to have tolerated the 
procedure well.

The veteran submitted copies of medical records dated from 
March 1965 to April 1966, and from 1980 to 1982, some of 
which duplicate those previously received.  An April 1966 
private hospital record includes a final diagnosis of lumbo-
sacral strain with sacral imbalance.   

Two lay statements from the veteran's comrades were received 
in May 1997 and are to the effect that he was injured in 
service when a truck he drove turned over.  

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

The veteran has asserted that his back problem started in 
service as a result of injury sustained in a motor vehicle 
accident, however, there are no references to complaints or 
treatment of a back disorder in service. Contemporaneous 
service medical records concerning treatment received by the 
veteran following an automobile accident in February 1944 
make no mention of a back injury or condition. Service 
records are entirely negative for reports of complaints or 
diagnosis of a back disorder and, when examined for discharge 
in December 1945, there were no objective findings of a back 
abnormality.  

In sum, the evidence received since the September 28, 1993 
decision consists of duplicative medical records, a medical 
record dated in April 1980, some thirty years after 
discharge, lay witness statements asserting that the veteran 
was injured in a truck accident in service and the veteran's 
assertions that his back disorder had its onset during his 
period of military duty.  However, the veteran has submitted 
no evidence to show that he currently has a back disorder 
related to his period of military service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran is not qualified, as a lay person, to furnish 
etiological opinions or medical diagnoses, as this requires 
medical expertise.  Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  His opinion, therefore, is of minimal probative 
value.  The Board notes that, while the veteran, no doubt 
believes that he has a back disorder that originated in 
service, the fact, nonetheless, remains, that no competent 
medical evidence has been received since the September 28, 
1993 rating decision attributing a current back disorder to 
service.

Consequently, the Board finds that the evidence received 
since the September 28, 1993 rating decision does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the September 28, 1993 rating 
decision is not new and material it follows that the claim 
for service connection for a back disorder is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for a back disorder is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

